       Case 3:20-cr-00365-DMS Document 32 Filed 08/13/20 PageID.98 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 20-CR-365 DMS
12                                    Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MOTION TO MODIFY SENTENCE
14   BRANDI DIMAS (1),
15                                  Defendant.
16
17         Pending before the Court is Defendant Brandi Dimas’ Motion to Modify Sentence
18   pursuant to 18 U.S.C. § 3582. (ECF No. 28.) The Government filed a response in
19   opposition. (ECF No. 30.) For the following reasons, the motion is denied.
20                                                 I.
21                                      BACKGROUND
22         On May 1, 2020, Defendant Brandi Dimas (“Defendant”) was sentenced to ten
23   months for Bringing in Aliens without Presentation and Aiding and Abetting, in violation
24   of 8 U.S.C. § 1324(a)(2)(B)(iii) and 18 U.S.C. § 2. (Judgment, ECF No. 26.) Defendant
25   was arrested on November 6, 2019, when a U.S. Customs and Border Protection (CBP)
26   officer encountered Defendant driving a vehicle with a passenger at the San Ysidro Point
27   of Entry in San Diego, CA. (Pre-Sentence Report (“PSR”), ECF No. 18, at ¶ 4.) Upon
28   inspection, the CBP officer discovered a bolt holding down a panel in the wheel well of

                                                   1
                                                                                  20-CR-365 DMS
       Case 3:20-cr-00365-DMS Document 32 Filed 08/13/20 PageID.99 Page 2 of 6



 1   the vehicle. (Id. at ¶ 5.) When the officer opened the panel, he discovered two adult women
 2   concealed in a non-factory compartment. (Id.) The two women were identified as Chinese
 3   citizens present in the United States illegally. (Id.)
 4         Defendant’s criminal history includes prior convictions for drug possession and alien
 5   smuggling. (Id. at ¶¶ 30-35.) On April 16, 2009, Defendant was convicted of conspiracy
 6   to transport illegal aliens in the Southern District of Texas. (PSR at ¶ 35.) At the time of
 7   her arrest, Defendant admitted she previously smuggled 40 undocumented aliens on 12
 8   separate occasions. (Id.) Taking into account Defendant’s previous criminal history, the
 9   Probation Office recommended a custodial sentence of 18 months, followed by three years
10   of supervised release. (Id. at ¶ 121.) The United States also recommended a sentence of
11   18 months custody, while Defendant recommended a time-served sentence, based in part
12   on concerns about Covid-19 and Defendant’s medical conditions. (ECF No. 20; ECF No.
13   23.) The Court imposed a custodial sentence of 10 months. (Judgment, ECF No. 26.)
14         Defendant has now served over eight months of her sentence, and is currently housed
15   at a private GEO Group (“GEO”) facility. During her time in custody, Defendant was
16   disciplined twice: first, for assaulting another detainee; and second, for calling a GEO staff
17   member a “bitch.” (Opp’n at 4.) Before being transferred to GEO, Defendant was detained
18   at CoreCivic, where Covid-19 spread quickly. (Def’s Mot. to Mod. Sent. (“Mot.), ECF
19   No. 28, at 3.) Although there are currently no active Covid-19 cases at GEO, Covid-19 has
20   spread throughout detention facilities and prisons across the country. (See id.) Defendant
21   currently suffers from diabetes, an illness identified by the Centers for Disease Control and
22   Prevention as a condition that places an individual at increased risk of severe illness from
23   Covid-19. See Groups at Higher Risk for Serious Illness, CENTERS FOR DISEASE CONTROL
24   AND   PREVENTION, http://cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
25   at-higher-risk.html. In light of her vulnerability to Covid-19, Defendant now moves the
26   Court to modify her sentence under 18 U.S.C. § 3582. The Government opposes her
27   motion.
28   ///

                                                    2
                                                                                      20-CR-365 DMS
      Case 3:20-cr-00365-DMS Document 32 Filed 08/13/20 PageID.100 Page 3 of 6



 1                                               II.
 2                                        DISCUSSION
 3         In general, a court may not modify a sentence of incarceration once it has been
 4   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
 5   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
 6   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
 7   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C. §
 8   3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
 9   after exhausting the Bureau of Prison (“BOP”) process.
10         Section 3582(c) of Title 18 of the United States Code provides that a district “court
11   may not modify a term of imprisonment once it has been imposed except … upon motion
12   of Director of the Bureau of Prisons, or upon motion of the defendant.” A defendant may
13   bring a § 3582(c) motion only after he has “fully exhausted all administrative rights to
14   appeal a failure of the Bureau of Prisons” to act, or after “the lapse of 30 days from the
15   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
16   18 U.S.C. § 3582(c)(1)(A). Administrative exhaustion is therefore a prerequisite to filing
17   the motion in district court, and “[e]xhaustion occurs when the BOP denies a defendant’s
18   application or lets thirty days pass without responding to it.” United States v. Mondaca,
19   No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020) (internal
20   quotation marks and citations omitted). Thereafter, the Court may consider the applicable
21   standards set forth in § 3553(a) and determine whether “extraordinary and compelling
22   reasons” warrant a sentence reduction consistent with “applicable policy statements issued
23   by the Sentencing Commission.”
24         Here, Defendant is a resident of GEO, and thus will not be considered by the BOP
25   for compassionate release.     As such, Defendant contends that she exhausted her
26   administrative remedies because “the BOP is unable to process [her] request for early
27   release.” (Mot. at 6.) In response, the Government “acknowledges that Defendant, who is
28   a resident of GEO, has met the exhaustion requirements, as Defendant is a resident at a

                                                  3
                                                                                   20-CR-365 DMS
      Case 3:20-cr-00365-DMS Document 32 Filed 08/13/20 PageID.101 Page 4 of 6



 1   private facility and thus BOP will not consider Defendant for compassionate release.”
 2   (Opp’n at 6-7.)    The Court previously concluded that the administrative exhaustion
 3   requirement in 18 U.S.C. § 3582(c)(1)(A) is mandatory, not jurisdictional. See United
 4   States v. Pope, No. 19-CR-2856-DMS (S.D. Cal. Jun. 17, 2020). Accordingly, the
 5   requirement may be waived when, as here, the Government does not dispute that a
 6   defendant has exhausted administrative remedies and addresses the merits of the
 7   defendant’s motion. (See Opp’n at 7.)
 8         1. Extraordinary and Compelling Reasons
 9         After a defendant exhausts the administrative process, the FSA allows a district court
10   to modify a sentence and grant compassionate release if it finds “extraordinary and
11   compelling reasons” warrant such a reduction, the reduction complies with 18 U.S.C. §
12   3553(a), and the defendant “is not a danger to the safety of any other person or to the
13   community[.]” See 18 U.S.C. § 3582(c)(1)(A); United States Sentencing Guidelines
14   (“U.S.S.G”) § 1B1.13. Defendant contends that she meets all of these criteria. As the
15   movant, Defendant bears the burden of establishing she is eligible for a sentence reduction.
16   See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
17         Here, Defendant contends she demonstrates “extraordinary and compelling”
18   circumstances because she is an “insulin dependent Type 2 diabetic,” and thus is at risk for
19   developing a serious illness from Covid-19. (Mot. at 3.) The Sentencing Guidelines
20   provide that extraordinary and compelling reasons may exist for compassionate release
21   where a defendant suffers from, among other conditions, “a serious physical or mental
22   condition … that substantially diminishes the ability of the defendant to provide self-care
23   within the environment of a correctional facility and from which he or she is not expected
24   to recover.” U.S.S.G § 1B1.13, cmt n.1(A)(i)(I). The Government agrees that Defendant’s
25   diabetes is a serious condition that, if combined with Covid-19, would substantially
26   diminish her ability to provide self-care pursuant to § 1.B1.13, cmt. n 1(A)(ii). (Opp’n at
27   7.) Notwithstanding these circumstances, the United States contends Defendant is not
28   entitled to compassionate release because she has neither demonstrated that she is not a

                                                  4
                                                                                    20-CR-365 DMS
      Case 3:20-cr-00365-DMS Document 32 Filed 08/13/20 PageID.102 Page 5 of 6



 1   danger to others or the community nor that the § 3553 factors weigh in favor of release.
 2   (Opp’n at 7.)
 3         2. Danger to Others or the Community
 4         Even where extraordinary and compelling reasons exist, the court must consider
 5   whether the defendant is “a danger to the safety of any other person or to the community,
 6   as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1.B1.13(1)(A), (2) cmt. n. 1. To make
 7   this assessment, the court is directed to the factors set out in § 3142(g), including, among
 8   other things: (1) the nature and circumstances of the offense charged; (2) the history and
 9   characteristics of the person, including character, physical and mental condition, family
10   ties, employment, financial resources, past conduct, criminal history, and drug and alcohol
11   abuse; and (3) the nature and seriousness of the danger to any person or the community
12   that release would impose. These factors are addressed in turn and overlap with the §
13   3553(a) factors.
14         Defendant does not address these factors in her motion, but the Government
15   contends all of these factors demonstrate that Defendant remains a danger to others and the
16   community. First, the Government argues the nature and circumstances of Defendant’s
17   present offense demonstrate that she remains a danger to society because she smuggled
18   aliens in a compartment that was secured with a bolt—in “a manner that present[ed] a
19   substantial risk to their safety.” (Opp’n at 8.)   Second, the Government contends that
20   Defendant’s extensive criminal history over the past 15 years, particularly her previous
21   conviction for smuggling aliens, indicates she remains a danger to society. (Opp’n at 8.)
22   Moreover, the Government notes that aside from her prior conviction, Defendant also
23   admitted smuggling 40 aliens on approximately 12 different occasions. (Id.) (citing PSR
24   at ¶ 35.) Finally, the Government contends that “Defendant’s recent assault of another
25   detainee while in custody for the instant offense further underscores the fact that Defendant
26   is a serious danger to the community.”        (Opp’n at 8.) The Court agrees with the
27   Government and finds all factors weigh against early release.
28   ///

                                                   5
                                                                                     20-CR-365 DMS
      Case 3:20-cr-00365-DMS Document 32 Filed 08/13/20 PageID.103 Page 6 of 6



 1         3. § 3553(a) Factors
 2         Finally, the Court must consider “the factors set forth in section 3553(a) to the extent
 3   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that the
 4   sentencing court must impose a sentence that is “sufficient, but not greater than necessary
 5   … (A) to reflect the seriousness of the offense, to promote respect for law, and to provide
 6   just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)
 7   to protect the public from further crimes of the defendant; and (D) to provide the defendant
 8   with needed educational or vocational training, medical care, or other correctional
 9   treatment in the most effective manner[.]” 18 U.S.C. § 3553(a)(2)(A)-(D).
10         The Government contends that a sentence of less than ten months is inconsistent
11   with the § 3553(a) factors. (Opp’n at 8.) First, the Government argues the current offense
12   presented a substantial risk to the safety of the aliens, and accordingly a shorter sentence
13   “does not reflect the seriousness of the offense.” (Id.) Second, the Government contends
14   a shorter sentence would not promote respect for the law or deter Defendant, who has
15   previously been convicted of smuggling, from committing future crimes. (Id.) Finally, the
16   Government contends a longer sentence is needed to protect the public from Defendant,
17   who attacked another inmate while in custody at GEO. (Id.) Defendant did not file a reply
18   or present any arguments regarding the § 3553(a) factors in her motion.
19         The Court agrees with the Government. Under § 3553(a), Defendant’s 10-month
20   sentence is not greater than necessary to address the overarching goals of punishment,
21   deterrence, and protection of society. These factors weigh against releasing Defendant at
22   this time.
23                                             III.
24                               CONCLUSION AND ORDER
           For the foregoing reasons, Defendant’s motion is respectfully denied.
25
     IT IS SO ORDERED.
26   Dated: August 13, 2020
27
28

                                                   6
                                                                                     20-CR-365 DMS
